Citation Nr: 1500062	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-04 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to April 1, 2009, 20 percent from April 1, 2009, and 40 percent from August 10, 2012 for lumbosacral strain with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome.

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome.

4.  Entitlement to an effective date prior to July 17, 2013 for the award of service connection for scar residuals of a parotid gland biopsy of the neck.

5.  Entitlement to a rating in excess of 20 percent for scar residuals of a parotid gland biopsy of the neck.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to July 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008, January 2009, and November 2013 decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).

A Board hearing was held before the undersigned in May 2014.  A transcript of this hearing is of record.  

A review of the hearing transcript reflects that the undersigned characterized the issues regarding bilateral knee patellofemoral pain syndrome to include entitlement to earlier effective dates for increased 10 percent ratings for each knee.  See Board Hearing Tr. at 2.  The Veteran did not provide any testimony pertinent to these effective date matters.  Further review of the record reflects that the Veteran did not timely appeal the effective date of these ratings.  Thus, the Board lacks jurisdiction to address such claims.  Specifically, an October 2008 rating decision denied compensable ratings for bilateral knee patellofemoral pain syndrome.  The Veteran filed a Notice of Disagreement with the rating assigned by the July 2009 rating decision.  In December 2009, the RO issued a rating decision that increased the Veteran's rating for both knees to 10 percent, effective June 30, 2008.  A December 2009 Statement of the Case (SOC) continued the denial of ratings in excess of 10 percent for bilateral knee patellofemoral pain syndrome.  In January 2010, the Veteran filed a VA Form 9, Substantive Appeal, with the December 2009 SOC.  Even when sympathetically construed, neither the VA Form 9 nor any other document of record during the one year appeal period of the December 2009 rating decision indicates a desire to contest the effective dates assigned to the 10 percent increased ratings for the right and left knee disabilities.  See Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (citing Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004)) (finding that VA is obligated to sympathetically read the filings of a pro se Veteran); see also Comer v. Peake, 552 F.3d 1362, 1369-70 (Fed. Cir. 2009) (holding that a Veteran's assistance by a veterans service organization does not vitiate VA's duty to sympathetically review filings by a Veteran).  Therefore, the December 2009 rating decision is final and the Board does not have jurisdiction over effective date matters related to the bilateral knee disability.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Regarding the matter of entitlement to an earlier effective date for the award of service connection for scar residuals, right neck, parotid gland biopsy, the Veteran submitted a timely Notice of Disagreement with the November 2013 rating decision and the RO issued a SOC on the matter in April 2014.  The Veteran did not submit a VA Form 9, Substantive Appeal, on the matter.  However, the Veteran presented testimony on this issue at the May 2014 hearing, indicating his desire to continue to appeal this claim.  This testimony was timely provided and the Board is accepting it as the Veteran's substantive appeal in lieu of submission of VA Form 9.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA waives objection to the timeliness of a Substantive Appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The issues of an increased rating for lumbosacral spine strain, increased ratings for patellofemoral pain syndrome of the right and left knees, and an increased rating for scar residuals of a parotid gland biopsy of the neck are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1999 final rating decision denied a claim of service connection for a neck rash.  

2.  After the June 1999 rating decision, the first communication that can be construed as a petition to reopen a claim of service connection for a neck condition was received on July 17, 2013.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 17, 2013, for the award of service connection for scar residuals of a parotid gland biopsy of the neck have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Because the November 2013 rating decision on appeal granted service connection for a painful and unstable surgical scar, right neck, residuals of parotid gland biopsy and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An April 2014 SOC provided notice on the "downstream" issue of entitlement to an increased rating and an earlier effective date, and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a May 2014 hearing before the undersigned Veterans Law Judge.  Notably, determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The Veteran and his representative have not identified any outstanding relevant evidence.

The Veteran also was provided an opportunity to set forth his contentions during the May 2014 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the May 2014 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Effective Date

   A.  Law

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

   B.  Contentions

The Veteran is seeking an effective date prior to July 17, 2013 for the award of service connection for scar residuals of a parotid gland biopsy of the neck.  

The Veteran has raised two theories of entitlement regarding his effective date claim.  In his November 2013 Notice of Disagreement he essentially argued that he is entitled to an effective date of July 26, 1998, the day after his discharge from service, because his scar residuals are from a surgery conducted during service to remove a swollen lymph node.  Alternatively, he has alleged that when he was examined by VA back in the late 1990s, a VA employee indicated that he would start a claim for a skin condition for the scar.  The Veteran alleges that he did not appeal the denial of that claim because he was more concerned with decisions VA made regarding other disabilities.  However, he discovered in June 2013 that he had a benign tumor at the scarring location.  He has indicated that if he knew in the 1990s that he had a tumor, he would have followed through on appealing the claim, but he says that because of how the VA employee worded his claim he did not follow through on it.  See Board Hearing Tr. at 6-7.

   C.  Analysis

The record reflects that in July 1998, the Veteran filed a claim seeking service connection for several disabilities, including a neck rash that he reported during an in-service March 1998 Report of Medical Assessment.  On September 1998 VA examination the Veteran complained of a rash around his neck for which he had not sought any medical attention.  Physical examination did not reveal evidence of a rash around the neck.  A June 1999 rating decision denied the claim of service connection for a neck rash based on a finding that there was no evidence of a neck rash showing a chronic disability that was related to his service.  

In June 1999, the Veteran filed a Notice of Disagreement with several issues addressed by the June 1999 rating decision, including the denial of service connection for a neck rash.  In October 2001, the RO issued an SOC that, in pertinent part, continued the denial of the claim of service connection for a neck rash.  In November 2001, the Veteran filed a statement that was accepted in lieu of VA Form 9, Substantive Appeal, on several of the issues included in the October 2001 SOC; however, the statement did not mention the claim of service connection for a neck rash, even when sympathetically construed.  Therefore, since the Veteran did not timely complete an appeal of the June 1999 rating decision's denial of service connection for a neck rash, the June 1999 decision is final as to that issue.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran alleges that the earlier mischaracterization of his neck disability as a rash was why the AOJ denied his claim and why he did not complete an appeal of the June 1999 decision.  However, because this decision is final, it is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A.  CUE in the June 1999 rating decision has not been alleged and the decision is a legal bar to an effective date prior to the date of the decision.  Therefore, the Veteran is not entitled to an effective date of the day after his discharge from service, as he has alleged.

The Veteran's petition to reopen a claim of service connection for a neck condition was received by the RO on July 17, 2013.  The question remaining before the Board is whether the Veteran communicated an intent to reopen a claim seeking service connection for a neck condition subsequent to the June 1999 rating decision and prior to July 17, 2013.  A preponderance of the evidence is against a finding that he did so.  

Nothing in the claims file received during this time period may be construed as a formal or informal claim seeking to reopen the claim of service connection for a neck condition.  Neither the veteran nor his representative has alleged that he submitted an earlier application to reopen the claim.

The record contains VA treatment records from June and early July 2013 that note the Veteran had a mixed benign tumor on the neck that was located underneath a short scar from a lymph node excision performed in 1996 at Fort Dix.  Although these records reference the Veteran's in-service surgery and the current neck tumor, they do not indicate an intent to apply for benefits for the residuals of that surgery.  
The Board has considered whether 38 C.F.R. § 3.157(b) is applicable.  This provision states that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.  However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Thus, the June and early July 2013 VA records do not constitute informal claims for service connection.

As the Veteran's formal claim to reopen the claim of service connection for a neck condition was received on July 17, 2013, and he did not indicate an intent to reopen the claim subsequent to the June 1999 rating decision and prior to July 17, 2013, the earliest effective date possible for the grant of service connection under governing law and regulations, outlined above, is the July 17, 2013 date assigned.  Accordingly, as a matter of law, the appeal seeking an effective date prior to July 17, 2013 for the award of service connection for scar residuals of a parotid gland biopsy of the neck must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

An effective date prior to July 17, 2013 for the award of service connection for scar residuals of a parotid gland biopsy of the neck is denied.


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded for further development.

I.  Duty to Obtain Records

An October 2009 private treatment record from J.C.S., D.O. states that the Veteran has been treated by Drs. C.F. and L.B. for his lumbosacral spine condition and by Dr. L.W. for his bilateral knee condition.  The claims file does not contain records from these physicians.  As records reflecting treatment by these physicians may be pertinent to the Veteran's claims for increased ratings for the lumbosacral spine and bilateral knees, attempts must be made to obtain them on remand.  

II.  Manlincon Issue

A November 2013 rating decision granted service connection for a painful and unstable surgical scar, right neck, residuals of parotid gland biopsy, evaluated as 20 percent disabling from July 17, 2013 and service connection for a surgical scar, right neck, residuals of parotid gland biopsy, evaluated as noncompensable, from July 17, 2013.  In a March 2014 statement, the Veteran indicated that he was disagreeing with the characterization of the residuals of a parotid gland biopsy of the neck to only include scarring as he has been diagnosed with a tumor at the site of the biopsy.  This statement can be construed as a Notice of Disagreement with the rating assigned to the scar residuals.  Because the AOJ has not yet issued an SOC in this matter, the Board must remand the claim for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran's treatment for lumbosacral spine and knee disabilities with Drs. C.F., L.B., and L.W. [the full names of these physicians can be found in an October 2009 treatment record from J.C.S., D.O.] and any other identified private treatment providers.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims seeking increased ratings for a lumbosacral spine disability and for left and right knee disabilities.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental SOC and afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

3.  Issue an SOC as to the issue of entitlement to an initial increased rating for scar residuals of a parotid gland biopsy of the neck.  Advise the Veteran of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


